Citation Nr: 1141669	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-06 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral knee disorders.
 
2.  Entitlement to service connection for bilateral knee disorders.
 
3.  Entitlement to a rating in excess of 10 percent prior to July 21, 2009 for a right shoulder rotator cuff tear with osteoarthritis and impingement syndrome.
 
4.  Entitlement to a rating in excess of 30 percent from October 1, 2009 for a right shoulder rotator cuff tear with osteoarthritis and impingement syndrome.
 
5.  Entitlement to a rating in excess of 10 percent prior to August 28, 2008 for a left shoulder rotator cuff tear and bicipital tendonitis.
 
6.  Entitlement to a rating in excess of 20 percent from February 1, 2009 for a left shoulder rotator cuff tear and bicipital tendonitis.
 
7.  Entitlement to total disability based upon individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
M. H. Stubbs, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1973 to September 1993.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from March and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a rating of 10 percent for bilateral shoulder disorders, and found that there was no new and material evidence to reopen a claim of entitlement to bilateral knee disorders, respectively.  
 
Subsequently, in a November 2008 rating decision the RO assigned a temporary 100 percent rating (convalescence following surgery) for the Veteran's left shoulder effective August 28, 2008, and restored the 10 percent effective December 1, 2008.  In a July 2009 rating decision, the RO continued the temporary 100 percent rating for the left shoulder for an additional month and restored the 10 percent rating effective January 1, 2009.  In a September 2009 rating decision, the RO provided a temporary 100 percent rating for the right shoulder effective July 21, 2009 and provided one additional month of the temporary 100 percent rating for the left shoulder.  The right shoulder was assigned an evaluation of 30 percent effective October 1, 2009.  The left shoulder was assigned an evaluation of 20 percent effective February 1, 2009.
 
The Veteran appeared and testified at a personal hearing in May 2011 before the undersigned Veterans Law Judge sitting in Waco, Texas.  A transcript of the hearing is contained in the record.
 
The issues of entitlement to service connection for bilateral knee disorders, entitlement to increased staged ratings for bilateral shoulder disorders, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT
 
1.  A September 1994 rating decision denied entitlement to service connection for a knee disorder, on the basis that the Veteran did not have a chronic and ongoing knee disability.  In the absence of a perfected appeal, that decision is final. 
 
2.  The evidence submitted since the September 1994 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral knee disorders.
 
 
CONCLUSION OF LAW
 
The September 1994 rating decision denying a claim of entitlement to service connection for a knee disorder is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. § 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).
 
Given the Board's decision to reopen a claim of entitlement to service connection for bilateral knee disorders, there is no need at this time to address whether VA has complied with the VCAA. 
 
Laws and Regulations
 
A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  
 
If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
 
VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
 
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Furthermore, the United States Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).
 
For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).
 
Evidence contained in the record prior to September 1994 included the Veteran's service treatment records which included treatment for right and left knee complaints in 1980, 1985, 1988 and 1992.  In service the Veteran was assessed with a fabella of the right knee, probably chondromalacia of the left knee, chondromalacia of the knees, and right patella tendinitis.
 
Evidence added to the claims file subsequent to the September 1994 rating decision includes VA treatment records, private treatment records, a VA examination with a negative nexus opinion, and a private physician's letter providing a positive nexus opinion.  The Veteran has been diagnosed with osteoarthritis of the bilateral knees and a degenerative tear of the posterior horn medial meniscus of the left knee.  A June 2011 written statement by Dr. C.A.N. noted that it was "very possible and likely that the [Veteran's] complaints of knee pain during active duty service time correlate with his current findings."  Additionally, in May 2011 the Veteran testified that he has suffered continuously with knee pain from service until the present.  
 
To the extent this evidence was not previously considered, it is new.  The Board also finds this evidence material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim. In making this determination, the Board observes that in determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513  (1992).
 
 
ORDER
 
New and material evidence having been received, the claim of entitlement to service connection for bilateral knee disorders is reopened.
 
 
REMAND
 
Bilateral Knees
 
On review, the Board finds that while there was enough evidence to reopen a claim of entitlement to service connection for bilateral knee disorders, additional development is needed prior to consideration on the merits.  
 
As noted above, the Veteran was treated for complaints of bilateral knee pain in service, and currently is diagnosed with bilateral osteoarthritis.  While Dr. C.A.N. provided a positive nexus opinion linking the Veteran's current diagnosis and his in-service complaints, a September 2009 VA examiner provided a negative nexus opinion.  On remand, the Veteran should be afforded a VA examination to address the conflicting opinions.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002). 
 

Bilateral Shoulders
 
During his May 2011 hearing, the Veteran stated that he has been unemployed since April 2008 and had applied for Social Security Disability  benefits based upon his shoulder disabilities.  While he had yet to receive a letter from Social Security regarding his claim, he testified that he had recently received a large sum of money from the Social Security Administration.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  Id.  Thus, the RO should obtain and associate with the claims file a copy of Social Security's disability determination, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.
 
Entitlement to a total disability rating based upon unemployability 
 
As noted above, during his May 2011 hearing the Veteran testified that he had been unemployed since April 2008 and that he had applied for Social Security disability benefits as a result of his shoulders.
 
On September 14, 2010, the VA Department of Veterans Benefits Administration  (VBA) issue Training Letter (TL) 10-07, SUBJ: Adjudication of Claims for Total Disability Based on Individual Unemployability.  The TL addressed, in part, the case of Rice v. Shinseki, 22 Vet. App. 447  (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found that a claim of entitlement to a total disability rating based upon unemployability was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378  (Fed. Cir. 2001) for the notion that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  
 
The Training Letter indicated that, "notwithstanding any favorable medical evidence or opinion indicating that the Veteran is unemployable due to service-connected disabilities, a total disability rating based upon unemployability may not be granted if the evidence otherwise shows that the Veteran is engaged in, or capable of being engaged in, gainful employment.  Accordingly, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, must be forwarded to the Veteran if a claim of individual unemployability due to service connected disorders is expressly raised by the Veteran or reasonably raised by the evidence of record."  On remand, the Veteran should be forwarded a VA Form 21-8940.
 
Further, "Once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, will be forwarded to the former employers listed on the form. The VA Form 21-4192 requests that the employer provide information about the Veteran's job duties, on-the-job concessions, date of and reason for job termination, etc. A claim of entitlement to a total disability rating based upon unemployability should not be denied solely because an employer failed to return a completed VA Form 21-4192." 
 
In the present case, the Veteran is service connected for several disabilities, with a combined rating of 50 percent from October 1, 2009.  While he has yet to meet the schedular requirements for a total rating based on individual unemployability he should be provided the necessary VA examinations to address whether or not the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, and, if the Veteran returns the form, then the RO/AMC should forward VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's VA Form 21-8940.  
 
2.  The AMC/RO should obtain and associate with the claims file a copy of any Social Security disability determination regarding the Veteran's shoulders, as well as copies of all medical records underlying that determination. Any records obtained must be associated with the appellant's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.
 
3.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the appellant for his bilateral knee disorders.  After the Veteran has signed any appropriate releases, those records not already associated with the claims file should be obtained.  All attempts to procure records must be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review
 
4.  Thereafter, the Veteran should be afforded a VA orthopedic examination to determine the etiology of any diagnosed knee disorder.  The complete claims folder and a copy of this remand are to be made available for the examiner to review.  All indicated tests and studies are to be performed.  
 
The orthopedist is to discuss the September 2009 VA examiner's opinion that the Veteran's current bilateral knee problems are due to age and are not related to service, as well as the June 2011 opinion of the Fort Hood physician, C.A.N., that is it likely that the Veteran's current knee problems are related to his in-service knee complaints and 20 years of service.  The orthopedist is then to opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed knee disorder is a result of his active duty service.  A complete rationale must be provided for any opinion offered. 
 
5.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and extent of his bilateral shoulder disorders.  The complete claims folder and a copy of this remand are to be made available for the examiner to review.  In accordance with the most recent disability worksheet for joints examinations, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner must provide range of motion findings for both shoulders with the use of a goniometer and address the presence or absence of flare-ups.  
 
6.  The Veteran must be scheduled for all appropriate VA examinations in order to address the impact of all service connected disabilities on his ability to secure and maintain substantially gainful employment.  The examination reports must describe the functional impairment caused by each service connected disorder, and their impact on the appellant's ability to perform physical and sedentary employment.  The reports must address whether the appellant's service connected disorders alone preclude all forms of substantially gainful employment.  The appellant's age may not be considered in offering any opinion.
 
7.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.
 
8.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.
 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


